DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it starts with “the disclosure relates” and includes legal language “comprises” line 2 and “said” line 3.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8, 10 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 - it is unclear what the difference is between “substantially inverted” or “substantially reinverted” set forth in line 6 as it appears that the cup is changing from a substantially inverted, second state to its first , substantially non-inverted state. 

Claim 23 - it is unclear what the difference is between “substantially inverting” or “substantially reinverting” set forth in line 6 as it appears that the cup is changing from a substantially inverted state to its substantially non-inverted state.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1, 2, 4-7, 11-13, 17, 21 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryong(KR20160109503(A), cited by applicant).

Claim 1 – Ryong teaches device capable of use as an intravaginal conception assistance device for collecting and presenting ejaculate relatively close to a cervix, comprising a cup part -110- for collecting the ejaculate present in a vaginal canal and presenting said ejaculate relatively close to the cervix upon moving through the vaginal canal towards the cervix, wherein said cup part is substantially invertible, see figures 5 and 6.
Claim 2 – Ryong teaches the intravaginal conception assistance device according to claim 1, further comprising a handling element -120-, attached to a bottom region of the cup part, at “F” and “P” see figure 6 and paragraph [0033], wherein said handling element is arranged for pulling the cup part from a substantially inverted, second state towards a first, substantially non-inverted state.
Claim 4 – Ryong teaches the handling element is formed as a flexible, in particular or elastically deformable handling element, for instance formed as a substantially flexible stem or substantially formed as a string or cord or the like, in particular made of a silicone material or a thermoplastic elastomer material, see element 120, made by a flexible and elastically deformable rubber or silicone as set forth in paragraph [0029].
Claim 5 – Ryong teaches at least a side wall of the cup part is made of an elastically deformable, flexible material, made of a silicone material, paragraph [0029]. 

Claim 7 – Ryong teaches the reinforcement, -130- comprises a local thickening of the side wall, said thickening extending substantially along the perimeter of the cup part, see figure 6.
Claim 11 – Ryong teaches the cup part -110- is a substantially dome-shaped cup part, see figure 5.
Claim 12 – Ryong teaches the cup part -110- has a substantially hemispherical shape, see figure 5.
Claim 13 – Ryong teaches the cup part -110- defines a main interior space, as shown in figure 6 arranged and dimensioned for receiving an ectocervix of the cervix at least partly.
Claim 17 – Ryong teaches a side wall of the cup part -110-, in particular at or near its distal edge, is provided with scraping means, as set forth in figure 5 the outside edge of rim -130-. 
	Claim 21 – Ryong teaches a method including providing a device as set forth in claim 1, see claim 1 above, inserting the device in an inverted state, figure 5 and see the abstract and moving the cup part through the vaginal canal towards the cervix and 
	Claim 23 – the step of changing the shape of the cup from an inverted shape to a non-inverted shape is accomplished by pulling the handle -120-, see the abstract and paragraphs [0031] through [0034].



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8, 9, 10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryong as applied above.
Claim 3 – Ryong as applied to claim 2 teaches a device as claimed but does not set forth a specific length for the handle.  The length of the handle is a result effective 
It would have been obvious to one of ordinary skill in the medical art at the time the invention was effectively filed to determine the optimum  length of the handle to optimize the functioning of the device. 
Claim 8 – Ryong as applied to claim 7 teaches a device as claimed but does not teach the ring having the specific thickness of at least twice as large as the local thickness of the side wall.  See figures 5 and 6 showing the rib -130- dimensioned larger than the local side wall but no specific measurements are set forth.  Paragraph [0041] sets forth that the dimensions of the rim are a result effective variable and adjusted to provide a stable seated state.  Further the dimensions of the sidewall and the rib -130- together determine the flexibility and rigidity of the cup 100, to allow for the stability of the device while allowing for the device to change shapes.  It has been held that discovering the optimum value of a result effective variable involves only routine skill in the art.  In re Boesch 617 F.2d 272. 
It would have been obvious to one of ordinary skill in the medical art at the time the invention was effectively filed to determine the optimum ratio of widths of the rib and sidewall of the device of Ryong to optimize the functioning of the device.


	In the absence of showing any criticality in the exact dimensions of the height and width of the device the selection of any height and width from a range of widths and heights that would fit the cervical opening in the vagina would be a matter of ordinary design choice.  The determining of optimum dimensions cannot serve as a basis for establishing unobviousness within the meaning of 35 USC 103.
	Claim 15 – Ryong teaches a device as set forth above with respect to claim 1 wherein the cup has a main interior space, within the cup having a height and a width, however no specific measurements are provided for the height and width of the main interior space.  
	In the absence of showing any criticality in the exact dimensions of the height and width of the main interior space of the device the selection of any height and width for the main interior space from a range of widths and heights that would fit the cervical opening in the vagina would be a matter of ordinary design choice.  The determining of optimum dimensions cannot serve as a basis for establishing unobviousness within the meaning of 35 USC 103.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryong as applied to claim 1 above, and further in view of Shaviv(2014/0012216).
Ryong teaches a device as claimed, see claim 1 above but does not teach a moisturizer, applicants specification set forth the moisturizer may be a lubricant specification, page 17.
Shaviv teaches a menstrual cup for insertion into the vagina which is coated with a lubricant to aid in the insertion of the cup device, [0069].
It would have been obvious to one of ordinary skill in the medical arts at the time the invention was effectively filed to coat the cup of Ryong with a lubricant as taught by Shaviv to aid in the placement of the cup within the vagina as taught by Shaviv.  Such a combination would produce a predictable result of the cup of Ryong coated with a lubricant and have a high expectation of success because lubricating menstruation cups is old and well known in the medical arts as taught by Shaviv.


	Allowable Subject Matter
Claims 14, 16, 18, 19 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 14 – the prior art does not teach or fairly suggest a device as claimed including a depression forming a reservoir in a bottom section of the main interior space.
	Regarding claim 16 – the prior art does not teach or fairly suggest a device as claimed including at least one indention defining a recess for a finger tip.

	Regarding claim 20 – the prior art does not teach or fairly suggest a kit including a conception assistance device as set forth in claim 1 in combination with a semen friendly moisturizer.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication 2021/0177645 teaches an invertable cervical cap to treat preterm births.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725.  The examiner can normally be reached on MaxiFlex; M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791